 

Exhibit 10.4

 

DRS TECHNOLOGIES, INC.

1996 OMNIBUS PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

RESTRICTED STOCK UNIT AGREEMENT, made as of the date set forth on the Notice of
Grant of Restricted Stock Units, attached hereto as Schedule A (the “Notice”),
by and between DRS Technologies, Inc., a Delaware corporation (the “Company”),
pursuant to the DRS Technologies, Inc. 1996 Omnibus Plan (as amended, the
“Plan”) and the employee or director of the Company named on the Notice (the
“Participant”).  Except as otherwise expressly set forth herein, any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.

 

WHEREAS, the Committee has granted (as of the Issue Date as specified on the
Notice) to the Participant the Restricted Stock Units as set forth in the
Notice.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed
and do hereby agree as follows:

 

1.                                       Grant of Award.  Pursuant to Section 13
of the Plan, the Company grants to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the number of Restricted Stock Units as shown on the Notice.

 

2.                                       Vesting.  The Notice shall set forth
the Issue Date.  The Restricted Stock Units granted to the Participant shall
vest on the third anniversary of the Issue Date (the “Vesting Date”), provided,
however, that no vesting shall occur after the termination of the Participant’s
employment or service with the Company for any reason.

 

3.                                       Restrictions on Transfer.  Prior to the
Vesting Date, no transfer of the Participant’s rights with respect to Restricted
Stock Units, whether voluntary or involuntary, by operation of law or otherwise,
shall be permitted.  Immediately upon any attempt to transfer such rights, such
Restricted Stock Units, and all of the rights related thereto, shall be
forfeited by the Participant.

 

4.                                       Account.  The Company shall establish
and maintain an account for the Participant to record Restricted Stock Units and
transactions and events affecting such units.  Restricted Stock Units and other
items reflected in the account will represent only bookkeeping entries by the
Company to evidence unfunded obligations of the Company.

 

5.                                       No Rights as a Stockholder.  The
Participant shall not have any rights as a stockholder with respect to any
shares of Company Stock covered by or relating to a grant of Restricted Stock
Units until the date of distribution of shares of Company Stock, as described in
Section 7 below.

 

--------------------------------------------------------------------------------


 

6.                                       Dividends.  If a dividend is paid on
the Company Stock, the Participant shall be entitled to receive, with respect to
each Restricted Stock Unit, whether or not the Restricted Stock Units have
vested, an immediate payment (in cash or shares as applicable) equal to such
dividend.

 

7.                                       Consequences of Vesting.  Reasonably
promptly after the vesting of a Restricted Stock Unit pursuant to the terms
hereof, unless otherwise determined by the Committee, the Company, in its sole
discretion, may either (i) issue a stock certificate, registered in the name of
the Participant, evidencing a number of shares of Company Stock that is equal in
number to the aggregate number of vested Restricted Stock Units then credited to
the Participant’s account; or (ii) deposit in such Participant’s or the
Participant’s personal representative’s brokerage account via electronic
transfer, a stock certificate representing one share of Company Stock, with
respect to each vested Restricted Stock Unit.

 

8.                                       Approvals.  No shares of Company Stock
shall be issued under this Agreement unless and until all legal requirements
applicable to the issuance of such shares have been complied with to the
satisfaction of the Committee.  The Committee shall have the right to require
the Participant to agree in writing to comply with such restrictions on the
disposition shares issued under this Agreement as the Committee deems necessary
or advisable to comply with any applicable law or regulation.

 

9.                                       Change in Control.  Upon the occurrence
of a Change in Control, all Restricted Stock Units granted pursuant to this
Agreement shall immediately vest and the Participant shall be entitled to
receive a number of shares of Company Stock in accordance with Section 7 above.

 

10.                                 Effect of Termination of Employment or
Service.  Upon the termination of the Participant’s employment or service for
any reason, any and all Restricted Stock Units which have not vested as of the
date of such termination shall immediately be forfeited by the Participant. 
Notwithstanding the foregoing, the Committee may, in its sole discretion, decide
not to terminate the Participant’s rights in such Restricted Stock Units.

 

11.                                 Taxes.  The Participant shall pay to the
Company promptly upon request, and in any event at the time the Participant
recognizes taxable income in respect to the Restricted Stock Units, an amount
equal to all applicable taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Restricted Stock Units.  With the
approval of the Committee, the Participant may satisfy the foregoing requirement
by electing to have the Company withhold from delivery shares of Company Stock
having a value equal to the minimum amount of tax to be withheld.  Such shares
shall be valued at their Fair Market Value on the Tax Date.  Fractional share
amounts shall be settled in cash.  Such a withholding election may be made with
respect to all or any portion of the shares to be delivered pursuant to a grant
of Restricted Stock Units.  The Participant understands that the Participant
(and not the Company) shall be responsible for

 

2

--------------------------------------------------------------------------------


 

any tax liability that may arise as a result of the transactions contemplated by
this Agreement.

 

12.                                 Compliance with Law and Regulations.  The
Restricted Stock Units granted pursuant to this Agreement, and any obligation of
the Company hereunder, shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.

 

13.                                 Incorporation of Plan.  This Agreement is
made under the provisions of the Plan (which is incorporated herein by
reference) and shall be interpreted in a manner consistent with the Plan.  To
the extent that this Agreement is silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and this Agreement shall be deemed to be modified accordingly.

 

14.                                 Notices.  Any notices required or permitted
hereunder shall be addressed to the Company, at 5 Sylvan Way, Parsippany, New
Jersey 07054, or to the Participant at the address then on record with the
Company, as the case may be, and deposited, postage prepaid, in the United
States mail.  Either party may, by notice to the other given in the manner
aforesaid, change his/her or its address for future notices.

 

15.                                 Consent to Electronic Delivery.  In lieu of
issuing documents in paper format, to the fullest extent permitted by law, the
Committee may, in its discretion provide for electronic delivery of any
documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms or communications) in connection with the grant of awards and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors.  Electronic delivery of a document to Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which Participant has access.

 

16.                                 Binding Agreement; Successors.  This
Agreement shall bind and inure to the benefit of the Company, its successors and
assigns, and the Participant and the Participant’s personal representatives and
beneficiaries.

 

17.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware. 
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon all Persons.

 

18.                                 Amendment.  This Agreement may be amended or
modified by the Company at any time; provided that notice is provided to the
Participant in accordance with Section 14.  No amendment or modification may,
without the consent of the Participant, reduce the Participant’s rights as
provided herein.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Participant has hereunto set his
hand, all as of the day and year set forth below.

 

 

DRS TECHNOLOGIES, INC.

 

 

 

 

Name:

Title:

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

 

 

Participant

Date

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DRS TECHNOLOGIES, INC.

1996 OMNIBUS PLAN

Notice of Grant of Restricted Stock Units

 

Identification

 

Name of Participant:

Address of Participant:

 

 

Date of Restricted Stock Unit Agreement:

 

Restricted Stock Granted

 

Number of Restricted Stock Units:

 

Issue Date:

 

Vesting Date:

 

[Performance-Based Vesting:]

 

5

--------------------------------------------------------------------------------